Citation Nr: 9908912	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
HIV infection, Hepatitis C, and Megaloblastic anemia.

2.  Entitlement to service connection, pursuant to 
38 U.S.C.A. § 1151, for a seizure disorder secondary to 
treatment for the HIV infection at a Department of Veterans 
Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1980 to April 1984.

In October 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claim for service connection for a seizure 
disorder, HIV infection, Hepatitis C, and Megaloblastic 
anemia.  In March 1997, the RO denied a separate claim for 
service connection, pursuant to 38 U.S.C.A. § 1151, for a 
seizure disorder secondary to treatment for the HIV infection 
at a VA Medical Center (VAMC).  The veteran timely appealed 
both of the decisions to the Board of Veterans' Appeals 
(Board).  He was scheduled to testify at a hearing at the RO 
in October 1998 before a Member of the Board, but he failed 
to report.  He has not contacted VA during the months since 
to explain his absence or request that his hearing be 
rescheduled.  Therefore, the Board deems his request for a 
Travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(1998).

The Board further notes that, although the RO also denied an 
additional claim for nonservice-connected pension benefits, 
the veteran has not perfected an appeal on this claim.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  
When denying this claim in June 1998, because he did not 
serve on active duty during a wartime period, the RO did not 
list the correct dates for his period of service; the veteran 
pointed this out to the RO in a July 1998 letter.  However, 
the RO sent him a letter in August 1998 apologizing for this 
error and notifying him that, even considering his correct 
dates of service, he was not entitled to nonservice-connected 
pension benefits for the same reason as stated previously.  
He also was apprised of his procedural and appellate rights 
and the time limit for perfecting an appeal of this claim-in 
the event that he elects to pursue this option.  Unless and 
until he does, the Board does not have jurisdiction over this 
claim.



FINDING OF FACT

There is no competent medical evidence or opinion linking the 
veteran's seizure disorder, HIV infection, Hepatitis C, and 
Megaloblastic anemia to his service in the military, or, in 
the case of the seizure disorder, to medication prescribed by 
VA doctors for treatment of the HIV infection.


CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder, 
HIV infection, Hepatitis C, and Megaloblastic anemia, as 
directly or presumptively incurred in service, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a seizure disorder 
under the provisions of 38 U.S.C.A. § 1151, claimed as 
secondary to medication prescribed by VA doctors 
for treatment of the HIV infection, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends he developed a seizure disorder, HIV 
infection, Hepatitis C, and Megaloblastic anemia as a result 
of his service in the military.  He also contends, in the 
alternative, that medication he received at a VAMC for 
treatment of the HIV infection caused the seizure disorder-
which, pursuant to 38 U.S.C.A. § 1151, warrants compensation 
for the seizure disorder just as if the condition was service 
connected.

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Certain conditions, including anemia, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service, which is one year for anemia.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, when a veteran suffers additional disability as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability were due to an injury 
or disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.358 (1998).  For claims, such as the one 
at issue, filed prior to October 1, 1997, the veteran is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994).  But see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (indicating that 
a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997).

Under 38 C.F.R. § 3.358(b)(2), compensation is not payable 
pursuant to 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  Compensation also is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" 
are those that are certain to result from, or were intended 
to result from, the medical or surgical treatment 
administered.

However, the preliminary determination that must be made with 
respect to each of the issues on appeal, however, is whether 
the claim is "well grounded."  38 U.S.C.A. § 5107(a).  A 
claim is well grounded if it is "plausible...or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations-to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claims are 
well grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claims.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

Medical evidence on file, including the reports of August 
1996 VA compensation examinations and records of treatment 
the veteran received in an outpatient clinic of a VAMC at 
various other times during 1996, confirm that he has a 
seizure disorder; that he has tested positive for the HIV 
infection and Hepatitis C; and that has Megaloblastic anemia.  
Thus, the question is not whether he has any of these 
conditions currently, but rather, whether there is medical 
evidence suggesting that any of them are the result of his 
service in the military or, 5).  There is no 
such evidence in this case.

There is absolutely no competent medical evidence indicating 
that any of the conditions at issue are the result of the 
veteran's service in the military.  Indeed, the record does 
not reflect that any of the conditions was present in, or 
shortly after, discharge from service.  Thus, the provisions 
pertaining to chronicity or continuity of symptomatology of a 
condition shown in service (see 38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 498 (1997)), or those pertaining to 
manifestation of a chronic condition within an applicable 
presumptive period (e.g., such as anemia, as noted above), 
are not applicable.  Moreover, there is no competent medical 
opinion of record linking any of the current conditions to 
service.  Hence, there is no medical evidence of record to 
support a claim for service connection for a seizure 
disorder, HIV infection, Hepatitis C, or Megaloblastic anemia 
on either a direct or presumptive basis.  

Likewise, the record presents no plausible basis for a grant 
of service connection for the seizure disorder pursuant to 
the provisions of 38 U.S.C.A. § 1151.  As with the other 
theories for service connection, there is no competent 
medical evidence of a nexus between the seizure disorder and 
either medication he received from doctors at the VAMC for 
treatment of the HIV infection or any aspect of his 
treatment.  One of the VA physicians who examined the veteran 
in August 1996 indicated the seizure disorder was "possibly 
related to [the] HIV infection," but not, as the veteran 
alleges, to any medication prescribed by VA doctors for 
treatment of the HIV infection.  Stated somewhat differently, 
the veteran is mistaking the VA examiner's comments as 
denoting the existence of an etiological, cause-and-effect-
type relationship, between the seizure disorder and 
medication prescribed by VA doctors for treatment of the HIV 
infection, when, in actuality, the VA examiner indicated the 
seizure disorder may be related to the HIV infection itself, 
and not the means (i.e., the medication) prescribed by VA 
doctors for treatment of the infection.  There is otherwise 
no other medical evidence or opinion of record suggesting the 
validity of such a purported relationship.

Although the veteran, and his mother who submitted a 
statement on his behalf, allege that the conditions at issue 
either were caused by his service in the military, or by 
medication prescribed by VA doctors to treat his HIV 
infection, neither has the requisite medical expertise or 
training to give a competent opinion on the determinative 
issue of causation, so their opinions in this regard have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The Board emphasizes that allegations, alone, 
are not sufficient to make a claim plausible; there must be 
competent evidence to support the allegations, and here there 
is none.  See Tirpak, 2 Vet. App. at 610-611.  Indeed, 
lay hypothesizing, particularly in the absence of any 
supporting medical evidence, is to be avoided and cannot 
constitute competent evidence in support of a claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).

Since the veteran has not satisfied his burden of submitting 
evidence sufficient to show that his claims are well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claims.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claims well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claims on the same premise as the 
Board-as not well grounded-and appropriately notified him 
of the reasons for concluding as much, so obviously he is not 
prejudiced by this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 392-93 (1994).  Also, the Board views its 
(and the RO's) discussion as sufficient to inform him of the 
type of evidence that is necessary to make 
his claim well grounded and warrant full consideration on the 
merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the VA has met its duty to inform him of the 
evidence necessary to support his claim.  See 38 U.S.C.A. 
§ 5103.


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a seizure disorder, to include under 
the provisions of 38 U.S.C.A. § 1151, and for HIV infection, 
Hepatitis C, and Megaloblastic anemia, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


